Citation Nr: 0404802	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-04 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  He died in May 1998.  The appellant is the veteran's 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of February 2001 by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  In November 2001, a hearing was held at 
the Portland, Oregon, RO before one of the undersigned 
Veterans Law Judges.  Subsequently, in June 2003, another 
hearing was held at the Portland RO before another of the 
undersigned Veterans Law Judges.  


FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is based on application of the law rather than on weighing of 
the evidence.  

2.  The appellant was born in July 1952.

3.  In December 2000, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.


CONCLUSION OF LAW

The criteria for educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
Discussions in the decision letter of February 2001 and the 
statement of the case (SOC) issued in March 2001 informed him 
of the information and evidence needed to substantiate his 
claim and what evidence was of record, and complied with the 
VA's notification requirements.  The SOC included a 
description of the issue on appeal, a summary of the 
adjudicative actions, a summary of the evidence, and an 
explanation of the reasons why the claim was denied.    

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had two hearings.  The evidence 
before the Board includes the veteran's claims file, which 
contains his service medical records and copies of 
adjudicative actions taken on claims which he submitted 
during his lifetime.  For the reasons stated above, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the appellant's 
claim for entitlement to VA benefits.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
VCAA duty to assist and notify is harmless error.  See Valiao 
v. Principi, 17 Vet. App. 229 (2003).  Further development 
and further expending of the VA's resources is not warranted.

During his lifetime, the veteran did not establish service 
connection for any disabilities except one pertaining to 
tooth #10.  Review of his claims file reveals that he 
requested service connection for disabilities such as dengue 
fever, and disabilities of the eye, back and left thumb in 
December 1947; however, the claims were denied by an RO in a 
rating action of February 1948.  In a decision of January 
1949, the Board confirmed the denial of service connection 
for a back disorder diagnosed as paravertebral myalgia.  

The veteran died in May 1998.  The appellant is his son.  The 
appellant was born in July 1952.  He submitted his claim for 
Chapter 35 education benefits in December 2000.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
C.F.R. §§ 3.807, 21.3020, 21.3021.

The Board notes that even if basic eligibility were 
established by showing that one of the foregoing criteria 
were met, the appellant would still be required to meet 
certain requirements pertaining to his age.  Information in 
the claims file reflects that the appellant was born on July 
31, 1952.   The eligibility criteria for a child of a veteran 
is set out in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 
21.3041.  Ordinarily, a child's period of eligibility for 
educational assistance under Chapter 35 ends on the child's 
26th birthday. 38 U.S.C.A. § 3512(a).

The appellant testified in support of his claim during 
hearings held in November 2001 and June 2003.  At the outset 
of the hearing in November 2001, it was noted that the 
appellant could not speak and would testify by writing on a 
sheet of paper.  The appellant stated that his father (the 
veteran) died in 1998 due to colon cancer.  The appellant 
said that he himself was born in 1952, and lived in a state 
hospital from age 8 until age 21.  He reported that he did 
not hear well in both ears, and that he had learning 
disabilities.  In essence, he asserted that these factors 
provided a basis for excusing him from applying for benefits 
at an earlier date.  During the hearing held in June 2003, 
the appellant reported that subsequent to age 21, after he 
was released from the institution where he had lived, he 
worked at many jobs, but they were odd jobs rather than 
gainful employment.  He also reported that he had only gone 
as far as 4th grade in school.   

A modification of the eligibility period may be granted under 
certain circumstances specified in 38 C.F.R. § 21.3041(d).  
In such cases, the basic ending date for eligibility will be 
the child's 26th birthday or 8 years from the date of the 
relevant occurrence, whichever is later.  However, in no case 
will the modified ending date extend beyond the eligible 
person's 31st birthday. 38 C.F.R. § 21.3041(d).  The Board 
also notes that an extension to the ending date may be made 
where there has been suspension of the program due to 
conditions determined by the VA to have been beyond the 
person's control.  However, the extension is only for the 
length of the period of suspension, and not beyond age 31.  
38 C.F.R. § 21.3041(e).  A provision contained in 38 U.S.C.A. 
§ 3512(b)(2), which provides for extension of the delimiting 
date where a person is prevented from initiating or 
completing such person's chosen program within such period 
because of physical or mental disability, pertains to claims 
by spouses but does not apply to a claim by a child.  
38 U.S.C.A. §§ 3501(a)(1)(B), (C), and (D), 3512(b)(2).  

The Board observes that in December 2000, on the date the 
appellant first applied for educational assistance benefits, 
the appellant had already exceeded his 31st birthday.  His 
age was 48 years.  As there is no provision allowing for a 
delimiting period to be modified or extended beyond a child's 
31st birthday, the appellant's claim must be denied. 38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  Based on the foregoing, the Board finds that 
there is simply no legal basis to find the appellant eligible 
for educational assistance benefits under Chapter 35.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

The claim for Chapter 35 educational assistance benefits is 
denied.



			
	JEFF MARTIN	HOLLY MOEHLMANN
	              Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
NANCY ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



